IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Leon D. Bodle,                                        :
                        Petitioner                    :
                                                      :
                v.                                    :
                                                      :
Josh Shapiro,                                         :
Pennsylvania Attorney General,                        :   No. 145 M.D. 2019
                  Respondent                          :   Submitted: April 1, 2022


BEFORE:         HONORABLE ANNE E. COVEY, Judge
                HONORABLE ELLEN CEISLER, Judge
                HONORABLE LORI A. DUMAS, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                                      FILED: July 5, 2022

                Before this Court are Pennsylvania Attorney General (AG) Josh
Shapiro’s (AG Shapiro) Preliminary Objections to Leon D. Bodle’s (Bodle) Petition
for Writ of Mandamus (Petition) filed in this Court’s original jurisdiction. After
review, this Court sustains AG Shapiro’s second Preliminary Objection and
dismisses Bodle’s Petition.


                                                Facts1
                On July 18, 2008, Old Lycoming Township (Township) Detective
Sergeant Christopher Kriner (Sergeant Kriner) and Police Officer Michael Samar
(Officer Samar) (collectively, Township Police Officers) interrogated Bodle and
accused him of committing Criminal Solicitation; Unlawful Contact with a Minor,
Sexual - Child Pornography; Criminal Use of a Communication Facility; and

      1
          The facts are as alleged in the Petition.
Corruption of Minors. During the interrogation, Officer Samar stood directly over
Bodle while he was seated in a chair. Officer Samar got close to Bodle’s face, yelled
at him while constantly slamming his hand down on a conference table, and
threatened to send Bodle to a federal prison for years with a gift of Vaseline. When
Bodle refused to confess, Officer Samar struck him on the left side of his head over
his ear with his right open hand and then asked Bodle if he was going to tell him
what Officer Samar wanted to hear. When Bodle still refused, Officer Samar struck
Bodle on the right side of his head over his ear with his left open hand and then asked
again if Bodle would tell him. Sergeant Kriner sat across the table with a smile on
his face during the entire event. Thereafter, Bodle became scared and reluctantly
confessed to things he claims he did not do.
               During the trial for the aforementioned crimes, Bodle heard the audio
recording of his interrogation for the first time, and noticed it was edited to remove
parts of what actually occurred. Audible pauses could be heard where it was edited.
Bodle was found guilty, in large part, because of the edited recording.
               In November 2016, Bodle began experiencing anxiety attacks brought
on by flashbacks of the incident, wherein he remembered Officer Samar assaulting
him. Bodle began seeing Mr. Brown, a psychologist at the State Correctional
Institution (SCI) at Houtzdale, for therapy.2 In March 2017, Mr. Mobilaji, a certified
registered nurse practitioner (CRNP), and the prison’s psychiatrist, diagnosed Bodle
with Post-Traumatic Stress Disorder (PTSD).3                   Since that time, Bodle has
experienced numerous flashbacks for which several Department of Corrections
(DOC) psychiatrists and psychologists have treated him at SCI-Houtzdale. Bodle

       2
          Although Bodle refers to Mr. Brown as a psychologist in his Petition, neither Mr. Brown’s
first name nor his official title appear in the Petition.
        3
          Although Bodle refers to Mr. Mobilaji in his Petition as both a CRNP and a psychiatrist,
neither Mr. Mobilaji’s first name nor his official title appear in the Petition.


                                                2
has also participated in a group therapy class run by another psychologist at the
prison.
               Bodle’s then-attorney Lori Rexroth-Davenport, Esquire, recommended
that Bodle send a letter to the AG’s office requesting an investigation. On January
15, 2018, Bodle sent a letter to the AG’s office. Specifically, Bodle sent the letter
to both the AG’s Criminal Investigations and Civil Rights Investigations Divisions,
requesting that the agency investigate the incident. Bodle has not received a
response to his January 15, 2018 letter, nor has the AG’s office investigated the
matter.
               On March 11, 2019, Bodle filed the Petition against AG Shapiro
requesting “this Honorable Court to [o]rder that a Writ of Mandamus [] be issued
upon [AG Shapiro] directing that [Bodle’s] request for an investigation of the
incident be done.” Petition at 3. By March 1, 2021 Order, this Court directed AG
Shapiro “to file an answer or otherwise plead within 30 days from the exit date of
this [O]rder.” Id. On April 19, 2021, AG Shapiro filed Preliminary Objections
alleging: (1) improper service;4 (2) failure to state a claim; (3) legal insufficiency;
and (4) failure to exhaust statutory remedy.
               On May 25, 2021, Bodle filed a document that he titled “Brief in
Response to [AG Shapiro’s] Preliminary Objections.” By November 3, 2021 Order,
this Court directed Bodle to file “his brief . . . in opposition to Preliminary Objections
on or before November 19, 2021[,] or the Court will proceed without [Bodle’s]
brief.” Id. On November 18, 2021, Bodle filed an Application for Relief requesting
that this Court “allow the Brief in Response to [AG Shapiro’s] Preliminary
Objections filed on or about May 15, 2021, to stand for the [b]rief requested by this
Court on[] November 3, 2021[,]” which this Court denied because it did not comply


      4
          AG Shapiro withdrew this objection after Bodle effectuated proper service.
                                                3
with the Pennsylvania Rules of Appellate Procedure (Rules) and directed Bodle to
“file an amended brief . . . that conforms to the requirements of Chapter 21 of the
[Rules], and serve one copy on [AG] Shapiro on or before January 5, 2022, or the
Court will proceed without [Bodle’s] brief.” Bodle did not file an amended brief.


                                     Discussion

             In ruling on preliminary objections, we must accept as true
             all well-pleaded material allegations in the petition for
             review [in the nature of a complaint], as well as all
             inferences reasonably deduced therefrom. The Court need
             not accept as true conclusions of law, unwarranted
             inferences from facts, argumentative allegations, or
             expressions of opinion. In order to sustain preliminary
             objections, it must appear with certainty that the law will
             not permit recovery, and any doubt should be resolved by
             a refusal to sustain them.
             A preliminary objection in the nature of a demurrer admits
             every well-pleaded fact in the [petition for review in the
             nature of a] complaint and all inferences reasonably
             deducible therefrom. It tests the legal sufficiency of the
             challenged pleadings and will be sustained only in cases
             where the pleader has clearly failed to state a claim for
             which relief can be granted. When ruling on a demurrer,
             a court must confine its analysis to the [petition for review
             in the nature of a] complaint.

Torres v. Beard, 997 A.2d 1242, 1245 (Pa. Cmwlth. 2010) (emphasis added;
citations omitted).   “‘[C]ourts reviewing preliminary objections may not only
consider the facts pled in the [petition for review in the nature of a complaint], but
also any documents or exhibits attached to it.’ Allen v. Dep’t of Corr., 103 A.3d
365, 369 (Pa. Cmwlth. 2014).” Foxe v. Pa. Dep’t of Corr., 214 A.3d 308, 311 n.1
(Pa. Cmwlth. 2019).




                                          4
               In his second Preliminary Objection, AG Shapiro argues that the
Petition should be dismissed because it fails to demonstrate a clear legal right for
which a writ of mandamus can be issued.
               This Court has explained:

               The common law writ of mandamus lies to compel an
               official’s performance of a ministerial act or a mandatory
               duty. “The burden of proof falls upon the party seeking
               this extraordinary remedy to establish his legal right to
               such relief.” Werner v. Zazyczny, . . . 681 A.2d 1331, 1335
               ([Pa.] 1996). Mandamus requires “[1] a clear legal right
               in the [petitioner], [2] a corresponding duty in the
               [respondent], and [3] a lack of any other adequate and
               appropriate remedy at law.” Crozer Chester Med[.] [Ctr.]
               v. Dep[’t] of Lab[.] [&] Indus[.], Bureau of Workers’
               Comp[.], Health Care Serv[s.] Rev[.] Div[.], . . . 22 A.3d
               189, 193 ([Pa.] 2011) (citations omitted). Mandamus is
               not available to establish legal rights but only to enforce
               rights that have been established. Wilson v. [Pa.] [Bd.] of
               Prob[.] [&] Parole, 942 A.2d 270, 272 (Pa. Cmwlth.
               2008).

Sinkiewicz v. Susquehanna Cnty. Bd. of Comm’rs, 131 A.3d 541, 546 (Pa. Cmwlth.
2015) (citation omitted).
               AG Shapiro asserts that the AG does not have a mandatory duty to
investigate all possible crimes or non-criminal matters. Section 205(a) of the
Commonwealth Attorneys Act5 provides, in relevant part:

               The [AG] shall have the power to prosecute in any county
               criminal court the following cases:
               (1) Criminal charges against [s]tate officials or employees
                   affecting the performance of their public duties or the
                   maintenance of the public trust and criminal charges
                   against persons attempting to influence such [s]tate
                   officials or employees or benefit from such influence
                   or attempt to influence.


      5
          Act of October 15, 1980, P.L. 950, as amended, 71 P.S. §§ 732-101 - 732-506.
                                               5
71 P.S. § 732-205(a). Further, Section 206(a) of the Commonwealth Attorneys Act
states, in pertinent part: “The [AG] shall have the power to investigate any criminal
offense which he has the power to prosecute under [S]ection 205 [of the
Commonwealth Attorneys Act][.]”         71 P.S. § 732-206(a).      “These statutory
provisions indicate that the [AG] possesses the authority to prosecute or investigate
and that it is within the [AG’s] discretion to exercise this power.” Lutz v.
Commonwealth, 505 A.2d 1356, 1357 (Pa. Cmwlth. 1986) (emphasis added).
Moreover, a review of the Commonwealth Attorneys Act reveals that it does not
grant the AG the power to investigate non-criminal misconduct. See 71 P.S. §§ 732-
101 - 732-506.
             To the extent that Bodle argues that AG Shapiro has a mandatory duty
to investigate the Township Police Officers’ actions for possible criminal offenses,
the Pennsylvania Supreme Court has expressly held that the decision to prosecute
based upon a criminal complaint is discretionary and that discretion is placed in the
hands of the duly-elected district attorney or the AG. Konya v. Dist. Att’y of
Northampton Cnty., 669 A.2d 890 (Pa. 1995). Thus, Bodle has no legal right to
compel the AG to conduct an investigation into the incident. See id.; see also Lutz.
Accordingly, “mandamus would be inappropriate.” Konya, 669 A.2d at 893.
             To the extent that Bodle asserts that AG Shapiro has a mandatory duty
to investigate the Township Police Officers’ actions for possible non-criminal
misconduct, Bodle cites no authority from the Commonwealth Attorneys Act or case
law to support his assertion that the AG has a mandatory duty to do so. Because
“[t]he burden of proof falls upon the party seeking this extraordinary remedy to
establish his legal right to such relief[,]” mandamus is not warranted. Sinkiewicz,
131 A.3d at 546 (quoting Werner, 681 A.2d at 1335).
             “Because we hold that the exercise of the [AG’s] duty to investigate
[the Township Police Officers] is discretionary and not subject to mandamus, and
                                         6
[Bodle’s Petition] must of necessity fail, we shall not address the remaining
[Preliminary Objections].” Lutz, 505 A.2d at 1357-58.


                                   Conclusion
            “[A]ccept[ing] as true all well-pleaded material allegations in the
[Petition and the document attached thereto], as well as all inferences reasonably
deduced therefrom[,]” and “resolving any doubt in favor of overruling the
preliminary objection,” as we must, because “it []appear[s] with certainty that the
law will not permit recovery,” Torres, 997 A.2d at 1245, this Court sustains AG
Shapiro’s second Preliminary Objection and dismisses the Petition.




                                      _________________________________
                                      ANNE E. COVEY, Judge




                                        7
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Leon D. Bodle,                         :
                  Petitioner           :
                                       :
            v.                         :
                                       :
Josh Shapiro,                          :
Pennsylvania Attorney General,         :   No. 145 M.D. 2019
                  Respondent           :

                                  ORDER

            AND NOW, this 5th day of July, 2022, Pennsylvania Attorney General
Josh Shapiro’s second Preliminary Objection to Leon D. Bodle’s Petition for Writ
of Mandamus (Petition) is SUSTAINED, and the Petition is DISMISSED.



                                    _________________________________
                                    ANNE E. COVEY, Judge